DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-H, as set forth in the Office action mailed on 09/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/24/2021 is still in effect. Claims 3 and 6, directed to non-elected species, are withdrawn from further consideration because claims 3 and 6 does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Agent Chun-Ming Shih on 05/19/2022.
The application has been amended as follows:

Changes to the Claims:
Regarding claim 5, amend as follows:
Line 1, --5. The liquid cooling device as claimed in claim [[4]]1, wherein the pumping–

Reasons for Allowance
This action is in response to the reply filed 10/05/2015. The allowed claims are 1-3 and 5-9. The closest prior art of record is Dongguan (Translation of Chinese Patent Document CN207264297U), Liu (US PG Pub. 20070034353) and Liu (US PG Pub. 20070034359) .
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural configuration of the pumping structure.  Although Dongguan discloses a liquid cooling device and a pumping structure, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Dongguan to incorporate the pumping structure comprising a water pump and a water pump seat combined with each other, and the endothermic structure comprises a heat absorber and an endothermic base combined with each other, and the water pump seat and the endothermic base are coupled to the first water tank and the second water tank, and the water pump seat is attached to a first bridge and the endothermic base is attached to a second bridge, and the first bridge has a first port formed thereon, and the pumping structure is configured to be corresponsive to and coupled to the first port, and the second bridge has a second port formed thereon, and the endothermic structure is configured to be corresponsive to and coupled to the second port, and a first end of the first bridge and a first end of the second bridge are coupled to the first water tank, and a second end of the first bridge and a second end of the second bridge are coupled to the second water tank, along with the other claimed components of the liquid cooling device. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/           Primary Examiner, Art Unit 3763